Citation Nr: 1427901	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  13-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, including coronary artery disease, coronary artery ectasia, and recurrent atrial fibrillation.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1965 to December 1969 and additional service in the Air Force Reserves.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

He since has withdrawn his claim for skin cancer, so the Board is summarily dismissing this claim.

His remaining claims of entitlement to service connection for ischemic heart disease and Parkinson's disease require further development before being decided on appeal, so the Board is remanding these other claims to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a January 2014 statement, the Veteran's representative affirmed the Veteran is withdrawing his claim of entitlement to service connection for skin cancer from the appeal (the representative referenced the initial indication of this in the Veteran's Substantive Appeal (on VA Form 9), which is in the electronic portion of the claims file - i.e., the Veterans Benefits Management System (VBMS)).  


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of this claim.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



ORDER

The claim of entitlement to service connection for skin cancer is dismissed.


REMAND

In February 2014, the Veteran submitted additional evidence relevant to his remaining claims of entitlement to service connection for ischemic heart disease and Parkinson's disease, and he did not waive his right to have the RO initially consider this additional evidence as the AOJ.  See 38 C.F.R. § 20.1304(c) (2013); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  Ordinarily, the Board simply would contact him and ask him whether he wants the Board to consider this additional evidence in the first instance, which includes several color photographs of him and others that he says were taken during his time in Vietnam, so the required proof that he was there (in country).  Also, for claims filed from February 2013 going forward, no such waiver is required, instead, it is presumed he wants the Board to initially consider the additional evidence.  He filed his claims prior to February 2013, however, so the Board is not permitted to make this presumption.  And because it is unclear whether all of his relevant treatment records are in the file, rather than just contacting him to determine whether he wants to waive his right to have the RO initially consider this additional evidence, the Board is REMANDING his remaining claims for the following action:

1. First obtain all outstanding treatment records.  The July 2013 statement of the case (SOC) mentions several records of relevant evaluation and treatment, but it is unclear whether this represents all of the outstanding records needing to be obtained.  

2. 
Upon receipt of all additional records, readjudicate these remaining claims in light of this and all other additional evidence, including the Veteran's February 2014 submission of several color photographs directly to the Board (without a waiver), purporting to show that he spent time in Vietnam, contrary to what the RO thus far has concluded.  If these remaining claims continue to be denied, send the Veteran a supplemental SOC (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


